DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 10 Nov. 2021
	Claims 1-10 are pending in this case. Claims 1, 6 and 7 are independent claims


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salim et al. (Application No.: 201670936; Filed: 27 May 2016) (hereinafter “Salim”) in view of Norton et al. (US 2020/0279017 A1; Filed: Feb. 28, 2019) (hereinafter “Norton’).


Regarding independent claims 1 6 and 7, Salin disclose a summary creation method for creating a summary from one sentences by a computer, the method comprising:
a sentences decomposition step of decomposing sentences into a sentence (col. 4 line 4-24; col. 6 line 20- col. 7 line 20);
a label assigning step of assigning a label according to content of the decomposed sentence (col. 4 line 4-24; col. 6 line 20- col. 7 line 20).

Salin does not expressly disclose a summary element extracting step of extracting a sentence to which a predetermined label is assigned as a summary element; and
a summary creation step of creating a summary based on the summary element.

Norton teach a summary element extracting step of extracting a sentence to which a predetermined label is assigned as a summary element (0005; 0024-0025; 0058-0059); and
a summary creation step of creating a summary based on the summary element (0005; 0024-0025; 0058-0059).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Norton with Salin for the benefit of generating response summaries that provide an efficient snapshot of a group of textual responses analyzed by machine learners (Abstract).

Regarding dependent claim 2, Salin disclose the summary creation method according to claim 1, further comprising:
a similarity calculation step of calculating similarity between content of one document among a plurality of documents and content of another document (col 5 line 19-col 6 line 13; col 8 lines 9-33);
a cluster classifying step of generating a network including each document based on the calculated similarity and classifying similar documents into a cluster (col 7 line 27-col 8 line 7); and
an index calculation step of calculating a centrality index indicating centrality of each document in the network (col 5 lines 5-26; col 8 line 3-7), wherein 
sentences decomposed in the sentences decomposition step are included in a document extracted from sentences included in a cluster using a centrality index (col 5 lines 5-26; col 8 line 3-7).

Regarding dependent claims 3 and 8, Salin in view of Horton disclose the summary creation method according to claims 1 and 2 respectively, wherein in the label assigning step, AI that learns to assign a label according to content of a sentence assigns a label according to content of the decomposed sentence (0024-0025; 0038).

Regarding dependent claims 4 and 9, Salin disclose the summary creation method according to claims 1 and 2 respectively, wherein in the sentences decomposition step and the label assigning step, AI that learns to decompose sentences into a sentence and assign a label according to content of each decomposed sentence decomposes sentences into a sentence and assigns a label according to content of the decomposed sentence (col. 4 line 4-24; col. 6 line 20- col. 7 line 20).

Regarding dependent claims 5 and 10, Salin in view of Horton disclose the summary creation method according to claims 1 and 2 respectively, wherein the summary creation step creates the summary in one sentence (0005; 0024-0025; 0058-0059).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768